UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jon R. Morgan,                                                              3/19/2020

                                Plaintiff,
                                                            1:19-cv-11724 (JPO) (SDA)
                    -against-
                                                             ORDER
 Crutchfield New Media, LLC,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

       In light of recent public health developments, the previously scheduled initial conference

on April 7, 2020 at 10:00 a.m. (see ECF No. 17) shall be conducted by telephone rather than in

person. At the scheduled time, the Parties shall each separately call (888) 278-0268 (or (214) 765-

0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               March 19, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
